﻿
On 18 September, with you presiding, my country was admitted to the United Nations as the one hundred sixtieth Member. Today, for the first time as a speaker in the general debate of the General Assembly, I am pleased to avail myself of this opportunity to wish you once again every success in your responsible tasks.
At the same time, I wish to thank all those delegations that greeted and welcomed Liechtenstein with such warmth on the occasion of our country's admission as a new Member of the United Nations.
My special thanks are due to the Secretary-General, Mr. Perez de Cuellar, for his tireless devotion to accomplishing the tasks with which the United Nations has been entrusted.
On the occasion of the address of thanks which I delivered on 18 September, I had the opportunity to describe, briefly, the Principality of Liechtenstein, its bilateral and multilateral relations on a regional European and on a world-wide level and, in particular, the Principality's links established within the framework of the United Nations. Without wishing to repeat myself in this respect, I should like to outline a few aspects which have priority as far as my country's foreign policy is concerned, taking into account the fact that my country is now a Member of the United Nations.
You yourself, Mr. President, as well as previous speakers, have laid emphasis on the numerous and far-reaching changes that have taken place in the world in the recent past. New possibilities for peace and international co-operation have opened up, but we are also confronted with great dangers and risks, which will require co-operation by all countries if they are to be resolved.
In this connection, it goes almost without saying that a small country like Liechtenstein wishes to align itself with all those countries whose aim it is to settle disputes peacefully and to uphold the rule of law in the settlement of conflicts. International law is our protection and we are all called upon, now and in the future, to further its cause. 
With this thought in mind, Liechtenstein condemns very strongly the flagrant violation of universally recognised international norms by Iraq in its occupation and annexation of Kuwait and calls for the immediate and unconditional withdrawal of Iraqi forces from Kuwaiti territory. My country did not hesitate to implement the resolutions and measures adopted by the Security Council even at a time when it was not yet a Member of the United Nations. It will continue to support the efforts exerted by the Security Council with a view to solving this serious crisis.
For us international law is the pillar upon which every inter-State relationship must rest. My country will therefore support all efforts now and in future which may lead to the creation of a system of international law in the fields of security and human rights and also of economic, technological and environmental policies. In so far as Liechtenstein is not yet a party to a number of agreements, my Government is examining the possibility of signing and ratifying United Nations legal instruments established in these fields.
It is in Europe, indeed, to which my country belongs, that we have observed and continue to observe that peaceful dialogue is possible across all frontiers and despite widely different situations in the countries concerned. As the recent past shows, such dialogue abolishes artificial and inhuman frontiers and may lead to a new and, as we all hope, strong and united Europe. 
We hope that all efforts for a new Europe will be successful - particularly with regard to the countries of Central and Eastern Europe, whose reforms are leading them to freedom and democracy, and where human rights and fundamental freedoms have been given the prominent place they deserve. As we all know, those are the main prerequisites for lasting peace. In that regard, I should like to wish the Federal Republic of Germany and the German people well-being and a prosperous future in view of the unification celebrated yesterday.
In the light of the universality of the United Nations - a principle that all Members States underlined when Liechtenstein was admitted as a Member of this family of nations - my country would welcome membership of the Republic of Korea and the Democratic People's Republic of Korea to the United Nations. Nevertheless, in doing so I would like to express the hope that we shall all be able to witness the reunification of the Koreas in the not-too-distant future.
Nest November's Paris meeting of the Conference on Security and Co-operation in Europe will provide a further guarantee for what has been achieved in Europe so far and at the same time, in line with our expectations, contribute significantly to stability and co-operation as well as to disarmament. It is also important for us in that regard that the Council of Europe, which provides an eminently suitable forum for the expansion of European co-operation, be considered whenever institutional questions are being discussed.
However, questions concerning peace, security, disarmament and human rights cannot and should not be resolved by solutions that are related solely to Europe. Europe is a part of the world common to all of us, in which we realize daily the extent and increase of global mutual dependence.
The path towards a better future shall not become the private path of a privileged section of our community of States. In view of the favourably developing climate of co-operation between East and West, let us not lose sight of the equally important dimension of the North-South relationship, nor of the co-operation with countries forming the major part of our world community. Those countries are facing extremely difficult problems that, in a vicious circle of cause and effect, will grow worse every day if joint steps are not undertaken to overcome them.
International solidarity is required of us all through co-operation and tangible help, taking account of the national characteristics, culture and identity of the countries and peoples concerned. We all know that real changes, economic success, the elimination of poverty and the raising of living standards cannot be achieved from one day to the other. Lasting peace is indivisible. Lasting well-being must also be indivisible.
We were therefore very pleased that at the World Summit for Children held last weekend, a Declaration and a Plan of Action on the survival, protection and development of children were adopted. We also attach value to the fact that the Convention on the Sights of the Child, which I signed last Sunday on behalf of my country, should get world-wide recognition.
As in the past, Liechtenstein will also be prepared in the future to make its contribution within the framework of international solidarity in favour of the developing countries. Special emphasis will continue to be placed on the support of concrete projects.
Also of common interest to everyone is the preservation of our environment. Its damage and destruction, with consequences extending beyond all frontiers, regardless of any geographical location, may well be disastrous for us all if determined action is not taken immediately. We look forward to the Conference on Environment and Development to be held in Brazil in 1992, However, we cannot wait with measures to protect the environment until that conference is held, although, we trust, it will lead to tangible achievements and results. 
From the viewpoint of a small country, I have endeavoured to portray just a few of the many subjects that are of concern to us all, and 1 should like to express the readiness of my Government and of the Liechtenstein delegation to participate, within our possibilities, in international co-operation, and in particular within the framework of the United Nations. In this spirit, I wish the forty-fifth session of the General Assembly full success.
